Case 2:19-CV-00055-.]HS Document 1 Filed 01/04/19 Page 1 of 15
15 44 l“‘:"-”""") CIVIL COVER SHEET

The 18 44 civil cover sheet and tire i_nformation contained herein*neéther replace nor sup{)ier_nent the illin§ and service of pleadings or other papers as re uired by few, except as
provided by lpeai_ru|es ofceud. Thls form, approved by the Judlelai Con erence of the Jmted Sta§es in cptember 1974, is reqmred for the use of the lerk of Court fertile
purpose of lmtlatmg the e1v1£ docket sheet. (SEE IMS‘TRUCHONS ON N!£X!‘I’AGE OF THIS !~‘GRM.)

 

 

l. (a) PLAINTIFFS DEFENDANTS
Officer Danie| J. Leone City of Phiiade|phia dlbla Phiiadeiphia Po|ic:e Departrnent
(b) Coenty of Reside:see of First l_.i`sted Piaintiff Phiiad_eighia County of Residence of Fl`rsil Listed Defencfant _
(EXCEPT}N U.S. PLA]NTIFF CASJ':'\SJ ([N U,S. IJLAFNTIFF CAS.':'S ONLY)

NOTE: ]N LAND CONDHMNATION CASES, USE Tl-IE LOCATlON OF
THE TRACT OF LAND INVOLVED.

29 Al'fOFnGyS (Firm Name, Address, and Tel'eplmne Nurriberj A£‘£Omeys (lfKnown)
Sc afkopf Law LLC, 11 Baia Ave Ba|a Cynwyd PA 19004; 610-664-5200

Weisberg Law, 7 S. IVlonon Ave Morton PA 19107; 610-690-0801
Nii|denberg i_aw, 1735 Nlarket Street Ste 3750; 215-545-4870

 

 

 

 

   

                

  
 

  
     
  

 
 
 
    

    
  

  

II. BASIS OF JURISDICT[ON (I’»'aceau "X":}r()ne Ho,\' Orl.i'y) lII. CIT[ZENSHIP OF PRINCIPAL PARTIES (Pface an "X" in Omz Bo.er‘P!afl1I[#
(For Dr'versi.g) Ca.res ())r.'y) amf Om.’ Bo.\'for quendam)
ij 1 U.S. Go\'emmel:t d 3 Federal Questirm PTF ])E,F P'I`F DEF
Piaimif`f` (U..‘i Go\'ermrren.'NoraPar!y) Cit'izen of"l'his State g 1 tx l lncorpora¢ed or Prineipal Place ij 4 IJ 4
ofBusiness fn 'I'his State
|:| 2 U.S. Guvemment ij 4 Diversity Cilizen of Another State ij 2 |f| 2 Irlcorpomted and Principai P!ace L'J 5 ij 5
Defendant (Indica!e CIrize)r.th]) quarh`ex m Irem HLJ nFBusiness ln Anoiher S|a£e
CiEizen or Suf)ject afa |J 3 Cl 3 Foreign Naliun D 6 U 6
Fnreign Coun\;\;
IV. NATURE OF SUIT (Place rm “X" m One Bar On.iy) Click here for: Nature of Suit Code Descrl__tir)ns.
5 GN'§'RA'; _ "B .1.` .. Imij_m_l@i»' 1 , '
ij E 10 insurance PERSONAL INJ'URY PERSONAL IN.lURY |:l 625 Drug R.elated Seizure ff 422 Appeal 28 USC 158 ij 375 FaEse Clairns Act
ij 120 Mar£ne D 310 A:`rplane Cl 365 Personaf injury - ufPropeny 21 USC 881 aj 423 W:`t!)drawa] ij 376 Qui 'l'am (31 EJSC
IJ 130 Miller Act L`.l 315 Airpinne Produet Product' Liabllity ij 690 Ofller 28 USC 157 3729(3))
ij 140 Nego\iable lnsrmmenl liability 13 367 Hea£th Care." |:| 400 Sla£e Reapporr:`nnme:\l
EI 150 Rccovcry of Overpayment g 320 Assault, Lilw! & Pharrnaceu£ical |J 410 Antitrust
& Enfureement of`Judgment Slander Personal l.njnry D 820 Copynghts D 430 Bani(s and Bmlk£ng
ij 151 Medl'cam Aet |:| 330 F ederal Empioyers‘ Produc! Llabiiily ij 830 Pafem i] 450 Commerce
fl 152 Recuvcry ofDel`auEted Liability |'J 368 Asbesios Personal Cl 835 Patem - Ahbreviated ij 460 Deportatiun
Sludent Loans ij 340 Marine lnjury Procluct New Drug Appliealiun 111 470 Racketeer Infiuenced and
(Excludcs Vctcrans) Cl 345 Marine Prodl:ct Liabiiity |J 840 'I`radem Cermp! Orga.nizaiions
ij 153 Recovery uvaerpaymc-:nt f.iability PERSDNAL PROPERTY 118 M .< “” _ _ _* 1 ` ij 480 Consumer Credit
ofVe£eran’s Beneflis Cl 350 Motor Veh.icle ij 370 Other Fraud i'_"l 710 Fair Labor Stande:ds ij 861 HlA (1395[`1) Cl 490 Cabie/Sal TV
Cl 160 Szockhulders’ Sui¢s 13 355 Motor Vehjcle ij 371 Tmth in Lending Act 13 862 Black Lung (923) ill 850 Securi£ies/Cormnudi¢ics/
ij 190 Olher Contract Product Liability ij 380 OLher Personai 13 720 Labor/Managemen¢ ij 863 DlWC/DIWW (405(3)) Exchauge
13 195 Con£ract Pruciuc: Liabilily E] 360 Other Pcrsonal Properiy Damage Reia£iuns ij 864 SSID Title XV! I'_“J 890 Other Statutory Acu`ons
|:l 196 Franchise lnquy ij 385 Pro]]erry Damuge Cl 740 R.ailway Labur Aet i:l 365 RSI (405{§)] ij 891 Agrieultural Acts
fl 362 Perscmei injury - Prm:luct liability ij 751 l"`arnl'ly and Medica] ij 893 Envimnmenlai Metters

Lenve Acl ij 895 Frecdum nflnfnnnation

      

               

Medica] Mal recuse

 

 

REAI§":-FROP~ER`-* ; : ` - “HTITION ' i'_'l 790 ther Labur Li£iga£ion Ac£
El 210 Laud Condemnat:`on g 440 Olher' Civil Rjgllts Habcas Corpus: i:l 791 Employee Rctire:nent ij 870 Taxes (U.S. Plamti€f 13 896 Arbitra|ion
ij 220 Forecfosure C| 441 Vosing 13 463 Alien Delainee income Secun`¢y Ae£ or Def`endanl) ij 899 Administrativc Preeedure
ij 230 Rent Lease & Ejectmc:lt ij 442 Emp!uymenl 13 510 Motions 10 Vacate ij 871 lRSiTlu'rd Party Acb'Review ur Appeal of
lj 240 ants 10 Lancf El 443 Housing/ Sezllenee 26 USC 7609 Agency Deeisiun
lJ 245 Tun Produc¢ Liab:`lity Accummodations ij 530 Genera.l ij 950 Cons£iaul:éonafity of
I:l 290 Aii Olher Reai property C| 445 Amcr. waisaE)i]iiies - l:l 535 Dcath Penafly Sta£e SEalutes
Employmenf O¢her:
ij 446 Amer. \w'DisabiEi!ies - |:1 540 Mandamus & Olher l:l 465 Oiizer immigration
thel‘ 13 550 Civi! Righ£s Aeiions
El 448 E€Iucation G 555 I‘ris<m Comiiticm

El 560 C:`v:'l Detaincc -
Corlditions 01`

 

 

 

 

 

Conf'lnclnent
V. ORIGIN (Pn'ace an "X" in ()ne Br).r ()nl)d
al Originai ij 2 Removed from ij 3 Remanded from \'_“l 4 Reinstated or |'_'J 5 Transfe]-red from iII 6 Ms§itidistric£ ij 8 Mrrlts`district
Procccding Stzate Court Appeliate Court Reopened Al-mgher Dgsnic; th:gatlon - Lrtrgation -

(specgj)) Trzmsfer Direet File

 

Cite the U.S. Civi 1 Statute under which you are filing (Da mar citejnrisdicriumr!xrarzr!es unless dimr.vi!}y:
42 USC Section 1981and 1983
Brief description ot`cause:

Piaintiff has experience discrimination duringjhe course of his employment

VI. CAUSE OF ACTION

 

 

 

VIl. REQUE STED IN |Il CHECK IF THlS IS A CLASS ACTloN DEMANI) $ CHECK YES oniy if demanded in comp:arm;
COMPLAINT: UNDER RULE 23, F~R-CV»P- JUR¥ DEMAND: ]S{ Yes ElNo
Vlrl. RELATED CASE(S) ' v _
IF ANY (,§ee msfmc.!rons). ]UDGE DOCKET NUMBER n- ``````

 

 

l"OR GFFICE USE GNLY

DATE SFGNATURE OF 'I`ORNEY F RECOI
01/03/2019 %mm BM*¢-/j%)-rf
J 7 / ’ //

R_ECElP'!` # AMOUNT APPLYENG lFP JUDGE MAG. .FUDGE

 

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 2 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DIS'I`RICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Daniei J. Leone CIVIL ACTION
V.

City of Phiade|phia d/b/a 1

Phiiadeiphia Po|ice Departrnent -` NO.

ln accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Forrn in ali civil cases at the time of
filing the complaint and serve a copy on all defendants (See § l :03 of the plan set forth on the reverse
side of this forrn.) In the event that a defendant does not agree With the plaintiff regarding said
designation, that defendant shall, With its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SEI_.ECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Sccial Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration ~ Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos _ Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(t) Standard Managernent ~ Cases that do not fall into any one of the other tracks ( >§(
1-3-19 Gary Schafkopf. ESQ Plaimiff
Date Attorney-at-law Attorney for
610-664~5200 Ext 104 888-283-1334 gary@schaflaw.com
T_elephone FAX Numher E-Maii Address

(civ. 650) 10102

 

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 3 of 15
invsz sTATEs msrrucr Counr

FOR THE EASTERN DISTRICT ()F PENNSYLVAN[A

DESIGNATION F()RM
(ro be used by counsel or pro se plainlyer indicate the category of the casefor the purpose ofassignmem to the appropriate calendar)

Address cfplaimiff: 832 N. 3rd Street #9 Phi|adeiphia, PA 19123

 

Address OfDefendam: 750 Race Street Phi|ade|phia PA 19106

 

Center City District of the PPD

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IFANY:

Case Number: lodge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

l. ls this case related to property included in an earlier numbered suit pending or within one year Yes |:| No
previously terminated action in this court?

2. Docs this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes |:| No
pending or within one year previously terminated action in this court?
3. Docs this case involve the validity or infringement of a patent already in suitor any earlier Yes |:| No

numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus, sociat security appeat, or pro se civil rights Yes |:| No
case filed by the same individual?

l Cel'tify fhaf, 10 my knowledg€= the Wi!hin CHS€ i:i is / Ei is not related to any case now pending or within one year previously terminated action in
this court except as noted abovc. g

mm 01/03/2019 … 33362

/\A/i
f AIr%zey-al-Law / Pro Seylaim{€ j /ttromey I.D. tt (rfapplicabt`e)

 

 

CIVIL: (Place a v in one category only)

 

 

 

 

 

A. Federnl Quesrion Cases: B. Dr‘ver.rity Jur:'.rdr‘crr'on Cases:
m l lndemnity Contract, Marine Contraet, and All Other Contracts |:l l lnsurance Contract and Othcr Contracts
m 2 FE.LA m 2 Airplane Personal lnjury
i:l 3 Jones Act-Personal Injury l:l 3 Assauit, Defamation
l:] 4 Antitrust |:| 4 Marinc Personal Injury
m 5 Patent |:] 5 Motor Vehicie Personal injury
cl 6 Labor-Man agentth Relations |:| 6 Other Personal Injnry (Please spec§rjz):
7 Civil Rights l:i 7 Products Liability '
m 8 l~-lahcas Colpus i:l 8 Products Liability - Asbcstos
ij 9. Securities Act(s) Cases |:| 9. Ail other Divcrsity Cases
i:l ]0. Social Security Review Cases (P{€HS€ SP€C"JjV-'
|:] ll. All other Federal Question Cases
(Please specrj§'):
ARBI'I`RAT]()N CERTIFICATION

(The effect of this certification is to remove the edsefrom eligibility for arbitration )

I, Gary Schakfopf , counsel of record or pro se pisintift`, do hereby ccrtif`y.'

 

l’ursuant to Local Civil Rule 53.2, § 3(0) (2), that to the best of my knowledge and belief, the damages recoverabte in this civil action case
exceed the sum of$150,000.00 exclusive of interest and costs:

Relief other than monetary damages is Sought.
01/03/2019 WMM ZMM 83362

/

DATEZ ./
/Arlome)!ar-Law / Pro Se Pfar'n$jé' 1 / Arrorney I.D. it (r'fapph`cable)

NO"IE; A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

civ 609 (5/201.9)

 

 

Case 2:19-CV-OOO55-.]HS Document 1 Filed 01/04/19 Page 4 of 15

BRIAN R. MILDENBERG, ESQ.
MILDENBERG LAW FIRM
Attorney lD No. 84861

1735 Market Street, Ste. 3750
Philadelphia, PA 19103
brian@mildenberglaw.com
WW.MildenbergLaw.com
215-545-4870

Fax: 215-545-487l

Attorney for Plaintiffs

Aa’dz`tional Counsel Lisled on signature page

UNITED STATES DISTRICT COURT
EAS'I`ERN DISTRICT OF PENNSYLVANIA

 

_________________________________________________ X
orrlcnn DANIEL J. LEONE Civil Acti°“ NO~:
name § Mmm

V. '
CITY or PHILADELPHIA afb/a
PHILADELPHIA PoLtCE : Jm_y Trial nemanded
DEPARTMENT =

Defendant.

------ X

Plaintiff, Oft`icer Daniel J. Leone, by and through his undersigned attorneys,
complaining of Defendant, the City of Philadelphia d/b/a the Philadelphia Police
Department (“PPD”), brings the instant action requesting judgment in his favor, and
against Defendant, and in support thereof, allege, upon information and belief, as follows:

NATURE OF ACTION

 

Case 2:19-CV-OOO55-.]HS Document 1 Filed 01/04/19 Page 5 of 15

. Offlcer Leone of the PPD brings this lawsuit against his employer, the City of
Philadelphia d/b/a PPD to remedy discrimination based upon his Italian ethnicity
and/or ancestry on the part of the PPD. The PPD subjected Plaintiff to ethnic
discrimination and a hostile and discriminatory work environment in violation of
federal law and Wrongfully retaliated against Piaintiff for filing a complaint With the
EEO.

PARTIES

. The above paragraphs are incorporated herein by reference

. Plaintiff, Daniel J. Leone, is an adult individual, residing at 832 N. 3rd Street #9,
Philadelphia, PA 19123. At all times material hereto, Plaintiff Was employed by
Defendant as a police officer for over 22 years, since in or about February 1996.
Plaintiff is of Italian heritage and descent

. The Philadelphia Policc Department (“PPD”) is a government agency that conducts
business in the Comrnonwealth of Pennsylvania and is headquartered at 75 0 Race
Street Philadelphia, PA 19106.

JURISDICTION AND VENUE

. The above paragraphs are incorporated herein by reference

. Jurisdiction over the matter is conferred upon the Court by 28 USC § 1331 and 1332,
as the cause of action arises under federal laW, to Wit: 42 U.S.C. § 1981 & 1983.

. Venue is proper in the Eastern District of Pennsylvania, as the facts and transactions
involved in the discrimination complained of herein occurred in large part in this

judicial district at the Philadelphia Police Department, in Philadelphia, Pennsylvania.

 

10.

11.

12.

13.

14.

Case 2:19-CV-OOO55-.]HS Document 1 Filed 01/04/19 Page 6 of 15

STATEMENT OF FACTS
The above paragraphs are incorporated herein by reference
In a pattern of unlawful, deliberate and discriminatory acts, Defendant has created a
racist, anti-Italian ethnicity environment at the PPD.
Upon information and belief, PPD management, has sanctioned these actions by
allowing continued use of discriminatory language in both spoken and written forms in
and around the PPD from its cmployees, issuing unwarranted and disproportionate
warnings and punishments against Plaintiff, wherein discrimination was exhibited
Upon information and belief, PPD’s supervisors also disregarded the discrimination and
prejudicial acts towards officers Plaintiff at work and did nothing to stop other police
officers from continuing to harass Plaintiff by constantly using the term “dago,” and
referring to ltalian neighborhoods as Dago Land and ltalian wine as Dago Wine or
Dago Red.
According to the Merriam-Webster Dictionary, the term “Dago” is a noun that is an
offensive term, “used as an insulting and contemptuous term for a person of Italian or
Spanish birth or descent.”
When Plaintiff first started to work for the CCD (Center City District of the PPD) about
7-10 years ago, he was told by the Administrative Lieutenant Brady that he didn’t
request for Plaintiff nor needed him. Brady averred that South Philly ltalians are
nothing but loud mouths and know it all’s.
lt was clear to Plaintiff that his district had an anti-ltalian sentiment, both by his
supervisors and fellow officers, and Plaintiff felt unwelcomed throughout his time at

the CCD.

 

15.

16.

17.

18.

19.

Case 2:19-cV-00055-.]HS Document 1 Filed 01/04/19 Page 7 of 15

On or about December of 2014, Plaintiff was gifting homemade Itaiian wine to his
fellow officers for the holidays, when one ofticer, Rinier, commented Man, l love Dago
wine. Despite Plaintiff’s best efforts to ignore the comment, Rinier kept repeating it in
order to incite a reaction from him. Plaintiff told him to stop using the term as it was
offensive

Plaintiff then asked Sergeant Wood to tell Rinier to desist from using the offensive
term, but Wood ignored Plaintiff’ s plea.

When Plaintiff complained to his lieutenant about the continued harassment and use of
the racial siur dago, he Was told White people can’t make complaints about
discrimination

On December 20, 2017, Officer Funaro purposefully asked Plaintiff if he had any more
dago red Wine. Funaro is aware that Plaintiff finds the term derogatory and extremely
offensive Plaintiff believes that he used the term as a way of insulting him. Another
officer, Bresnan, told Funaro not to use the term towards Plaintiff and that it was
offensive to ltaiians.

Following that incident, Plaintiff urged Sergeant Ward to let all officers know that
ethnic slurs will not be tolerated and violators wouid be disciplined Ward asked him
what term Plaintiff was referring to, and when Plaintiff said dago, Ward refused to
acknowledge the term as offensive, and even told Plaintiff you’re not even Itaiian so
stop it. Plaintiff felt humiliated in front of his fellow officers, who were there during the
whole exchange, and Was infuriated by the blatant disregard for his feelings, his

ethnicity, and his ancestry.

 

20.

21.

22.

23.

24.

25.

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 8 of 15

Plaintiff has repeatedly asked his supervisors to address the use of “dago” as it is a
derogatory and offensive term to ltalians, which they have largely ignored

On December 21, 2017, Plaintiff reported the incident with Ward to Lieutenant
Gallagher, and informed him of the harassment and insults that Plaintiff has received
over the years. He requested that the department desist in the use of the term “dago.”
He was called to an interview With both Gallagher and Captain Palumbo, Where both
agreed that Ward’s response Was not appropriate They suggested Plaintiff go to the
EAP (Employment Assistance Program).

Plaintiff went to the EAP and spoke with Sergeant Kane, who advised Plaintiff to file a
complaint with the EEO.

On December 22, 2017, Plaintiff headed over to speak with an inspector to inquire
about his complaint, as he was worried about its status since Captain Palumbo seemed
indifferent to his plight.

Plaintiff then received a call from Sergeant Paraschak to tell him that his Holiday OT
for the Nutcracker at the Academy of Music, one of the more popular shifts for the
officers, was canceled However, Plaintiff later learned that the shift had instead been
given to another officer. Plaintiff believes this was in retaliation for going to the EAP to
file a complaint

Upon information and belief, Plaintist supervisors spread rumors to say he was
trouble and overly sensitive Plaintiff received multiple calls and comments from other
officers, telling him that the term “dago” was not an offensive word and that he

shouldn’t be offended by it. Some implied that he needed sensitivity training

 

26.

27.

28.

29.

30.

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 9 of 15

Upon information and belief, Plaintiff’s supervisors never took his requests to address
the use of the ethnic slur “dago” seriously, as he had reported it multiple times.
Plaintiff"s supervisors usually laughed when he complained The one time it was
addressed, Plaintiff felt ridiculed as the commanding officer did not reprimand officers
for the use of the racial slur. Instead, he insinuated that the offended officer was overly
sensitive

Due to the attitude of the department and the continued disrespect of people of Itaiian
ethnicity and ancestry, Plaintiff cannot comfortably attend work functions with his wife
without knowing that his colleagues could and Would use ethnic slurs around him. At
one such function when the term was used, Plaintiff and his wife chose to leave early
instead of causing a scene with the officer who said it.

When Plaintiff had reached his 20th year milestone on the workforce he expected to
get his plaque recognizing his years of service and his certificate However, Plaintiff
did not receive the plaque on his official 20th anniversary date had to send repeated
requests to his lieutenant for the plaque Plaintiff did not receive the piaque until 6
months had passed from his anniversary date

Upon information and belief, Plaintiff was discriminated and disrespected by his
supervisors because of his ltalian ethnicity and heritage as other non-Itaiian white
officers received their 20th year plaques promptly on their anniversary date in a
celebratory manner. Plaintiff also received only a glass plaque as opposed to the
beautiful, more expensive wooden plaque the other officers received.

Upon information and belief, Plaintiff’s supervisors and officers felt justified in their

use of the term dago due to the amount of people who use the term in the Workforce.

 

31.

32.

33.

34.

35.

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 10 of 15

However, “dago” is historically a derogatory slur used as an insult toward persons of
italian descent, and whether the other officers find the term offensive is irrelevantl
Plaintiff is a dedicated and excellent officer who has received several ribbons over his
years of service and has even saved lives while on the job. Plaintiff has never had a
complaint filed against him and has good yearly review, but he never felt the
recognition and respect he deserved from his superiors and fellow officers.
Upon information and belief, despite requesting numerous times for the more desired
steady daytime shift positions with weekends off, Plaintiff was always denied, likely
due to his ethnicity and in keeping with the PPD’s discriminatory environment
Plaintiff has been trying to maintain his teaching license as a scuba instructor so that he
Would be able to continue to do it when he retires from the police force, which his
supervisors and colleagues are aware of. lnstead, the optimal shifts were always given
to non-ltalians with much less experience and seniority as Plaintiff, who had less
significant reasons, including for one such officer to match his girlfriend’s shifts and
another for being a NHL season ticket holder.
Due to the actions of Defendant, Plaintiff Was forced to work in a hostile environment
and was unjustly treated on a discriminatory basis, due to his race and ethnicity.
STATEMENT OF CLAIMS
COUNT I
CIVIL RIGHTS VIOLATION 42 U.S.C. § 1981 & 1983 -

HARASSMENT. DISC.RIMINATION AND HOSTILE WORK ENVIRONMENT
ON THE BASIS OF E'I`HNICITY

The above paragraphs are incorporated herein by reference

 

36.

37.

38.

39.

4().

41.

42.

43.

44.

45.

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 11 of 15

As a result of Defendant’s actions as aforesaid, Defendant has denied Plaintiff the right
to the same terms, conditions, privileges and benefits of his employment agreement
with the City of Philadelphia Police Department, in violation of 42 U.S.C. § 1981.
Such violations of 42 U.S.C. § 1981 is actionable against the City of Philadelphia, a
municipal entity, pursuant to 42 U.S.C. § 1983.

Defendant has caused Plaintiff to suffer humiliation and embarrassment, emotional
distress, and to sustain damages for which recovery of compensatory damages may be
had pursuant to 42 U.S.C. § 1983.

Said hostile environment and discrimination against Plaintiff Was pervasive and severe
Said hostile environment and discrimination against Plaintiff has affected Plaintiff to
his detriment

Said hostile environment, discrimination and harassment would detrimentally affect a
reasonable person under similar circumstances

Said discrimination and harassment has caused a hostile work environment

Said discrimination, and harassment has exacerbated the already hostile work
environment to the point of a crisis.

Said violations were done intentionally and/or knowingly with malice or reckless
indifference and warrant the imposition of punitive damages.

As a direct and proximate result of Defendant’s violation of 42 U.S.C. § 1983, Plaintiff
has suffered the damages and losses set forth herein and have incurred attorneys' fees

and costs.

 

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 12 of 15

46. Plaintiff is suffering and will continue to suffer irreparable injury and monetary
damages as a result of Defendant’s discriminatory acts unless and until this Court
grants the relief requested herein.

47. The wrongful acts and conduct of Defendant was done with deliberate indifference to
the statutory and constitutional rights of Plaintiff

COUNT II
VIOLATION OF TITLE VII

48. The foregoing paragraphs are hereby incorporated herein by reference

49, By committing the foregoing acts of discrimination against Plaintiff, Defendant has
violated Title VlI.

50. Said violations were done with malice and/or reckless indifference and warrant the
imposition of punitive damages

5l. As a direct and proximate result of Defendant’s violation of 'l`itle Vll, Plaintiff has
suffered the damages and losses set forth herein and has incurred attorneys’ fees and
costs.

52. Plaintiff is now suffering and will continue to suffer irreparable injury and monetary
damages as a result of Defendant discriminatory acts unless and until this Court grants

the relief requested herein.

COUNT III
MONELL

53. The above paragraphs are hereby incorporated herein by reference
54. Prior to the events described herein, Defendant failed to train, supervise, and discipline
the action of its officers, exhibiting deliberate indifference to the Constitutional rights

of persons, Which caused violation of Plaintiff"s constitutional and other ri ghts.

 

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 13 of 15

55. Plaintiffs suffered harm due to the Defendant’s conductl

COUNT IV
HOSTILE WORK ENVIRONMENT

56. The above paragraphs are incorporated herein by reference
57. The foregoing actions of Defendants created a hostile work environment that was
severe and pervasive and that altered the terms and conditions of Plaintiff"s

employment

COUNT V
42U.S.C. Sec. 1985
CIVIL RIGHTS CONSPIRACY
58. The foregoing paragraphs are incorporated herein by reference
59. The foregoing conduct of Defendants violates Plaintiffs’ rights pursuant to 42 U.S.C.
Sec. 1985, which proscribes any agreement or conspiracy to violate Plaintiffs' federally

protected civil rights, including those rights under 42 U.S.C. Sec. 1981 and 1983.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs seek damages and legal and equitable relief in

connection with Defendants’ improper conduct, and specifically prays that this Court

grant the following relief to Plaintiffs:

a) declaring the acts and practices complained of herein to be in violation of
Sections 1981 and 1983 and 'l`itle VIl;

b) Enj oining and permanently restraining the aforesaid violations ;

c) entering judgment against the Defendant and in favor of Plaintiff in an amount to
be determined; awarding compensatory damages to make Plaintiff whole for all lost
earnings, earning capacity and benefits, past and future, which Plaintiff has suffered or

may suffer as a result of Defendant's improper conduct; awarding compensatory damages

 

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 14 of 15

to Plaintiff for past and future pain and suffering, emotional upset, mental anguish,
humiliation, and loss of life's pleasures, which Plaintiff has suffered or may suffer as a
result of Defendant's improper conduct; awarding punitive damages to Plaintiff;

d) awarding Plaintiff such other damages as are appropriate under Section 1981 and
Section 1983 and Title Vll;

e) awarding Plaintiff the costs of suit, expert fees and other disbursements, and
reasonable attorneys’ fees; and, granting such other and further relief as this Court may
deem just, proper, or equitable including other equitable and injunctive relief providing

restitution for past violations and preventing future violations. _

JURY DEMAND
Plaintiffs hereby demand a jury trial as to all issues so triable herein.

[remainder of page intentionally left blank.]

 

Case 2:19-cV-OOO55-.]HS Document 1 Filed 01/04/19 Page 15 of 15

Respectfuily submitted,

BY: /s/ Brian R Mildenberg
BRIAN R. MlLDENBERG, ESQ.
MILDENBERG LAW FIRM
Attorney ID No. 84861

1735 Market Street, Ste. 3750
Philadelphia, PA 19103
215-545-4870

Fax: 215-545-4871

Attorney for Plaintiff

DATED: 1-3-19

BY: /s/ Matrhew Weisberg

MATTHEW B. WElSBERG, ESQ.

WEISBERG LAW
Attorney lD No. 85570

7 South Morton Ave. 19070
Morton, PA

610-690-0801

Fax: 610-690-0880
Attorney for Plaintiff

DATED: 1~3~19

Y-% ila/eden

GARY/scrlAFKoPr, EsQ
SCHAFKOPF LAW, LLC
Attorney lD No. 83362

11 Bala Ave

Bala Cynwyd, PA 19004
610-664-520() Ext 104

Fax: 888~283~1334
Attorney for Plaintiff

DATED: 1-3~19Da

 

